Matter of Thomas v New York City Dept. of Educ. (2016 NY Slip Op 02520)





Matter of Thomas v New York City Dept. of Educ.


2016 NY Slip Op 02520


Decided on March 31, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 31, 2016

Mazzarelli, J.P., Renwick, Moskowitz, Kapnick, Kahn, JJ.


660 100563/14

[*1]In re Michael P. Thomas Petitioner-Appellant, 
vNew York City Department of Education, etc., et al., Respondents-Respondents.


Michael P. Thomas, appellant pro se.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth S. Natrella of counsel), for respondents.

Judgment, Supreme Court, New York County (Cynthia S. Kern, J.), entered December 9, 2014, denying the petition to direct respondents to disclose certain records pursuant to the Freedom of Information Law, and dismissing the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner seeks disclosure of materials pertaining to the investigation of his allegations that certain students improperly received mathematics credits or diplomas in violation of Department of Education (DOE) policies. As Supreme Court determined, DOE acted properly in finding that the intra-agency documents at issue were exempt from disclosure pursuant to Public Officers Law § 87(2)(g), since the documents constituted, among other things, pre-decisional materials prepared to assist DOE in making its final decision (see e.g. Matter of McAulay v Board of Educ. of City of N.Y. , 61 AD2d 1048 [2d Dept 1978], affd  48 NY2d 659 [1979]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 31, 2016
CLERK